United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 15, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30559
                          Summary Calendar


NORMAN MAPES,

                                          Plaintiff-Appellant,

versus

JAMESON BISHOP; PATRICK WENNEMAN; KEN STELLY; CITY OF BATON
ROUGE,

                                          Defendants-Appellees.

          --------------------------------------------

NORMAN MAPES,

                                          Plaintiff-Appellant,

versus

BOBBY SIMPSON; PATRICK ENGLADE; CHRIS CRANFORD; MIKE PONDER; CARL
JACKSON; DEIDRE ROBERT; VICKY JONES; CITY OF BATON ROUGE,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:03-CV-67
                      USDC No. 3:04-CV-443
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 06-30559
                                  -2-

     Norman Mapes appeals the dismissal of two consolidated civil

rights actions brought under 42 U.S.C. § 1983 in which he alleged

that police officers, the police chief, the City of Baton Rouge

(City), and employees of the parish attorney’s and prosecuting

attorney’s offices violated his constitutional rights by falsely

arresting him and maliciously prosecuting him on a charge of

soliciting a prostitute.

     In No. 3:03-CV-67, the district court concluded that Mapes’s

false-arrest claim against the City and police-officer defendants

Jameson Bishop, Patrick Wenneman, and Ken Stelly was barred by

the applicable one-year Louisiana statute of limitation for

personal injury actions.    The district court reasoned that the

statute of limitation had begun to run when Mapes was arrested on

April 13, 2001, and as a result, had expired before Mapes filed

his complaint on January 27, 2003.

     Mapes’s sole argument on appeal is that the district court

erred in dismissing the false-arrest claim against these

defendants as barred by limitations on the ground that his claim

did not accrue until the prosecution terminated in his favor on

January 25, 2002.   We review de novo a district court’s

conclusion that a claim is time-barred.     Price v. City of San

Antonio, Tex., 431 F.3d 890, 892 (5th Cir. 2005).

     A false-arrest claim under § 1983 does not accrue until a

criminal prosecution that stems from such arrest terminates in

the plaintiff’s favor.     See Price, 431 F.3d at 894; Heck v.
                           No. 06-30559
                                -3-

Humphrey, 512 U.S. 477, 486-87 (1994).    Because Mapes filed his

§ 1983 complaint exactly one year after his false-arrest claim

accrued, we vacate and remand for further proceedings as to this

claim.1

     Mapes briefs no argument with respect to the claims that

were dismissed in No. 3:04-CV-443.   He also fails to brief any

claim in No. 3:03-CV-67 other than his false-arrest claim.

Although pro se briefs are afforded liberal construction, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants

must brief arguments in order to preserve them.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); FED. R. APP.

P. 28(a)(9).   Accordingly, Mapes’s remaining claims are

effectively abandoned.   Yohey, 985 F.2d at 224-25.

     VACATED AND REMANDED AS TO FALSE-ARREST CLAIM IN

NO. 3:03-CV-67; AFFIRMED AS TO ALL OTHER CLAIMS.




     1
        Because January 25 and 26, 2003, were a Saturday and
Sunday, Mapes had until Monday, January 27, 2003 to file his
claim. See FED. R. CIV. P. 6(a).